Case 2:17-cr-20363-RHC-RSW ECF No. 161 filed 07/14/20         PageID.2567       Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA

                    Plaintiff,
                                               Case No: 17-CR-20363
 vs.

 PAULIN MODI,

                 Defendant.
 __________________________________/

                   ORDER GRANTING MOTION FOR REDUCTION
                 OF SENTENCE PURSUANT TO FED.R.CRIM.PRO.35

        On July 7, 2020 the government filed under seal a “Motion Pursuant to Federal

 Rule of Criminal Procedure 35(b)" in the above matter. The Court has reviewed the

 motion and has determined that a reduction should be granted, therefore,

        IT IS ORDERED that the government’s motion is GRANTED.

        IT IS FURTHER ORDERED that defendant’s sentence is hereby

 reduced from a 12 months and one day total term of imprisonment to a term of

 imprisonment of time served. A new judgment will issue.

       IT IS SO ORDERED.

                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE

 Dated: July 14, 2020
Case 2:17-cr-20363-RHC-RSW ECF No. 161 filed 07/14/20          PageID.2568     Page 2 of 2




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, July 14, 2020, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522
